Citation Nr: 1718743	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1974 to February 1977.  He also rendered both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Army National Guard from March 1977 to March 1994, the exact dates of which are of record.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claims at hand were remanded in February 2013 and October 2015 for additional evidentiary development.  The case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral CTS is not related to his military service, to include periods of ACDUTRA or INACDUTRA.  

2.  The Veteran's currently diagnosed GERD is not related to his military service, to include periods of ACDUTRA or INACDUTRA.  

3.  The Veteran's currently diagnosed low back disorder, degenerative disc disease (DDD), is not related to his military service, to include periods of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral CTS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

3.  The criteria for service connection for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by August 2007 and March 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in February 2013 to obtain appropriate VA examinations and medical opinions pertaining to various claims, to include those at issue here.  VA examinations were conducted in April 2013.  However, as the Board found that the resulting reports were inadequate in that they did not address all of the pertinent facts, the Board again remanded the matters in October 2015 to obtain any outstanding STRs and SPRs, to include documents that would verify the Veteran's periods of ACDUTRA and INACDUTRA.  Remand directives also included additional VA examinations regarding the claims of service connection for bilateral CTS, GERD, and a low back disorder.  

In light of the remand, additional records were obtained to include service records and a November 2016 Memorandum which includes a summarization of the Veteran's exact ACDUTRA and INACDUTRA dates.  Moreover, the Veteran underwent additional VA examinations to address the medical questions at hand.  Review of the September 2016 reports (and addendum) reflects that the examiners adequately addressed the questions contained in the remand directives and provided a factual and medical basis for the answers provided.  As such, the Board finds that the October 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions "other than dishonorable."  
38 C.F.R. § 3.1(d) (2016).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned became disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned became disabled or died from an injury incurred or aggravated in the line of duty or from certain disease not pertinent to the issues on appeal herein.  38 U.S.C.A. § 101(24) (West 2015); 38 C.F.R. § 3.6(a) (2016).  

Thus, as pertinent herein, service connection is warranted for a disability caused by disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA and for a disability caused by an injury incurred in the line of duty during a period of INACDUTRA.  

Next, there is a rebuttable presumption of service connection for certain chronic diseases, including DDD, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  This presumption is inapplicable to claims based on ACDUTRA and INACDURA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Initially, before addressing the medical history and analysis for each claim, the Board notes the Veteran's contentions regarding the onset of his bilateral CTS, GERD, and low back disorder.  To the extent that he is asserting either that he has these disorders or is attributing such to his service, he is providing lay diagnoses and nexus opinions.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra.  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson, supra.  Also of note is that the United States Court of Appeals for Veterans Claims (Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Board now addresses the merits of the Veteran's claims decided herein.  

Bilateral CTS

The Veteran claims that he has bilateral CTS as a result of his active duty service, or as a result of a disease or injury incurred in the line of duty during a period of ACDUTRA, or as a result of an injury incurred in the line of duty during a period of INACDUTRA.  

STRs from the Veteran's time in the Army National Guard in March 1991 (during a period of INACDUTRA) document wrist symptoms when the Veteran reported to a hospital after having his left wrist shut between a hatch and a turret while working on a tank.  The Veteran was diagnosed with a left wrist contusion at that time.  

Subsequently dated VA treatment records first show a diagnosis of bilateral CTS in October 1999.  Presenting at the VA medical center, the Veteran complained of pain in both hands for approximately one year that had worsened over the previous three to four months.  The Veteran received a diagnosis of bilateral CTS.  This diagnosis is corroborated in January 2000 VA treatment notes which document a two year history of worsening bilateral pain and numbness in the Veteran's hands.  The Veteran underwent a nerve conduction study in March 2000, which showed findings compatible with mild median neuropathy at the right wrist such as is seen in CTS and a minimal or early median neuropathy at the left wrist.  The Veteran subsequently underwent a right carpal tunnel release procedure in May 2000 and a left carpal tunnel release procedure in June 2000.  

At his April 2013 VA examination, the Veteran reported being told he had CTS as a result of vibration from steering military vehicles while in the Army.  The Veteran also reported having carpal tunnel surgery bilaterally in 1991 while in the Army National Guard.  In the opinion portion of the report, the examiner indicated that the evidence of record was consistent with an onset date in 1998 for bilateral CTS, and found that the Veteran's left wrist contusion would not result in the development of symptoms associated with CTS.  Ultimately, the examiner found that the Veteran's bilateral CTS was less likely than not related to his active duty, ACDUTRA, or INACDUTRA due to the lack of any nexus evidence.  

In the October 2015 Board remand, the Board found the opinion problematic in that the examiner only focused on the evidence of record from 1999 forward in rendering his final opinion.  On remand, additional attempt was to be made to obtain records of the Veteran's bilateral CTS in 1991 as alleged.  Additionally, after attempts to obtain those records were accomplished, a new opinion was to be obtained that addressed the Veteran's statements regarding a surgical history for bilateral carpal tunnel syndrome in 1991 and/or medical treatment records documenting the same, should be obtained.  

While additional STRs and SPRs were obtained, review of those documents shows no additional reports of bilateral CTS or associated complaints in 1991.  Moreover, no CTS surgery was indicated prior to the already noted procedures in 2000.  

The requested VA examination was conducted in September 2016.  The examiner reviewed the claims file.  The diagnosis was bilateral CTS.  It was opined that the Veteran's CTS was less likely than not related to the Veteran's military service.  Per the treatment record, when the Veteran was evaluated in 2000, he said that his symptoms started in approximately 1999.  (The Board also notes that an October 1999 VA record reflects that the Veteran reported a one year history of bilateral pain in the hands.)  The examiner also noted in the March 2000 report that there were no prior surgeries and that his past medical history was unremarkable which disputed the Veteran's assertion that he had CTS surgery in 1991.  The examiner also opined that the Veteran's 1991 left wrist trauma was acute in nature and did not result in any further complications in relation to his current CTS.  

Based on the competent and probative medical evidence, the Board concludes that the Veteran's bilateral CTS is not the result of any period of service, and service connection is not warranted.  

The most probative evidence of record is the September 2016 examination report which concluded that the Veteran's left wrist injury in 1991 was acute in nature and resolved, and that CTS symptoms first noted in 1999 were many years post service discharge and were unrelated to any period of service.  The opinion was based on a review of the complete medical records and examination of the Veteran.  Thus, it took into account the medical evidence in favor and against the Veteran's claim, and made references to specific physical findings set forth throughout the medical record.  Moreover, the examiner specifically noted that the Veteran's treatment records were negative for any alleged CTS surgery in 1991.  In fact, the record noted that his symptoms began in approximately 1999.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Also see Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board acknowledges the Veteran's belief that he has bilateral CTS that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of this disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2016) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As the competent and probative medical evidence of record is against a finding that the Veteran's bilateral CTS is the result of any period of service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  

GERD

The Board now turns to the claim of service connection for GERD.  The Veteran claims he began to have reflux symptoms while in the National Guard.  In an October 1990 report of medical examination, the Veteran indicated that he suffered from frequent indigestion.  The attending physician noted that the Veteran had a hiatal hernia eight years prior to that examination.  

In his April 2013 VA examination, the Veteran recalled reflux symptoms that developed between 1980 and 1990 while he was in Camp Shelby, Mississippi.  Since that time, he had been taking reflux medication.  Symptoms present were persistent recurrent epigastric distress, pyrosis, and reflux.  The examiner diagnosed the Veteran with GERD.  However, despite this discussion, the examiner provided a negative opinion, finding that the absence of documentation of the Veteran's statements in the service-treatment records made it less likely than not that the Veteran's GERD was related to active duty.  

In the Board's October 2015 remand, it was concluded that the 2013 examination was inadequate because the examiner did not account for the Veteran's statements regarding the medical history of his GERD or reflux during his National Guard service, nor did he discuss the October 1990 report of medical history report that documented a prior history of a hiatal hernia.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  On remand, attempts were to be made to procure any and all evidence pertaining to the Veteran's time in the National Guard.  Moreover, the Veteran was to be afforded a new opinion related to his claim of entitlement to service connection for GERD.  

As already indicated additional records were added to the claims file subsequent to the Board's 2015 remand.  These records clearly show the diagnosis of GERD, but they do not address the etiology of the condition.  

When examined by VA in September 2016, the examiner noted that the claims file was reviewed.  The diagnosis was GERD.  The examiner opined that this condition was less likely than not related to military service.  For rationale, it was noted that the Veteran reported symptoms in the late 1980s while stationed at Camp Shelby described as epigastric pain, belching, nausea, and regurgitation resulting in two sinus surgeries and having teeth pulled due to reflux into the mouth and sinus cavities.  The examiner pointed out that the entrance examination in 1974 noted no abnormalities related to GERD and another examination report from 1976 was normal.  (The Board also notes that additional service examination reports in August 1979, July 1982, and June 1986 were also negative for symptoms of, or diagnosis of, GERD.)  The examiner also noted the Veteran gave a medical history in 1990 which self-reported frequent indigestion and hiatal hernia that was diagnosed eight years earlier (1984), but there were no documented progress notes in the records for review which confirmed the Veteran's contentions regarding ongoing gastrointestinal complaints and the report of the hiatal hernia was a "mere mention not of record."  Therefore, the examiner was unable to place clinical significant as to this mere mention.  

Based on the competent and probative medical evidence, the Board concludes that the Veteran's GERD is not the result of any period of service, and service connection is not warranted.  It is important to note that frequent indigestion was not mentioned in the record until 1990 (during a period of INACDUTRA), and the record does not include diagnosis of GERD until approximately 2003, many years after discharge.  As indicated by the examiner, it cannot be found that GERD was of service incurrence when there was no report of ongoing symptoms of frequent indigestion prior to or after 1990, until diagnosis of GERD in 2003.  Moreover, there was no actual report showing diagnosis of a hiatal hernia which might reflect positively on the diagnosis of GERD prior to 2003.  See Mense, supra.  

The Board acknowledges the Veteran's belief that he has GERD of service origin.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of this disability.  See Layno and Jandreau, supra.  

Again, the most probative evidence of record is the September 2016 examination report which concluded that the Veteran's GERD was not of service origin.  The opinion was based on a review of the complete medical records and examination of the Veteran.  See Nieves-Rodriguez, supra.  

As the competent and probative medical evidence of record is against a finding that the Veteran's GERD is the result of any period of service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See Gilbert, supra.  

DDD of the Lumbar Spine

The final claim to be addressed is entitlement to service connection for a low back disorder.  The Veteran contends he has a low back disability as a result of his active military service.  His report of medical examination for entry into active duty in February 1974 did not note any back conditions.  STRs document a low back injury in September 1974 after the Veteran had lifted a desk.  He had experienced the pain for two weeks before presenting at the medical clinic.  The examiner assessed the Veteran with muscle spasm and prescribed pain medication and a heating pad.  Service treatment notes from December 1976 document low back pain after an unidentified injury from that same month.  A physical examination was unremarkable, and the Veteran was diagnosed with chronic low back pain.  In a subsequent report of examination for separation from active service in December 1976, the Veteran complained of low back pain.  In an attached report, the examiner noted that the Veteran had congenital spina bifida throughout most of the sacrum.  The Veteran had an otherwise normal spine.  

Subsequently dated service treatment notes from March 1985 document the Veteran presenting complaining of chronic lower back pain at the health clinic.  He reported no known injury, but he did indicate that he injured his back while on active duty in the Army lifting desks.  He subsequently referred to his diagnosis of spina bifida at his separation examination in December 1976.  The attending physician reviewed December 1983 back X-rays, which showed some weakness in the pars interarticularis at the lumbosacral level.  

VA treatment notes from January 2008 document the Veteran complaining of chronic back pain ever since serving in the military.  X-rays taken of the lumbar spine at that time showed normal vertebral body alignment.  There were early degenerative changes, but no acute findings were identified. VA treatment notes from May and July 2008 also document the Veteran's complaints of chronic back pain.  X-ray images of the Veteran's lumbar spine were again taken in January 2009, revealing normal alignment, but degenerative changes in the lower lumbar facets.  

When examined by VA in April 2013, the Veteran received a diagnosis of DDD of the lumbar spine.  The examiner noted the Veteran's medical history, including his diagnosis of spina bifida during the December 1976 examination.  Explaining that spina bifida is a condition that is very likely to be associated with disabling complications during infancy, the examiner opined that it was less likely than not that the Veteran's lower back disability, to include spina bifida, was subject to a superimposed disease or injury during active duty or ACDUTRA, or an injury during INACDUTRA.  

In the Board's remand of October 2015, it was noted that the evidence of record suggested that the Veteran may have had a back disability that preexisted his active service in 1974, as evidenced by the examiner's diagnosis of spina bifida in the December 1976 separation examination.  This is a congenital condition, but it was not noted at the Veteran's February 1974 entry examination.  The Board also noted that the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 
38 U.S.C.A. §§ 1110 and 1111 (West 2015).  See 38 C.F.R. § 3.303(c) (2016).  
See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

The Board further pointed out, however, that if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) (2016) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).  

In short, the Board noted that service connection was available for congenital diseases, but not defects, that were aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Thus, in cases where the appellant sought service connection for a congenital condition, the Board must indicate whether the condition was a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It followed that in such cases where a congenital condition was at issue, a VA medical opinion was needed to determine whether the condition was a disease or defect, whether the presumption of soundness had been rebutted, and if so whether there was aggravation during service.  Id. at 395.  In this case, such development had not occurred, and a new examination and opinion were to be obtained.  

Additional records were obtained which corroborate that the Veteran has DDD of the lumbar spine.  The requested VA examination was conducted in September 2016.  The claims file was reviewed.  The examiner's diagnosis was degenerative arthritis of the spine.  It was opined that this disorder was less likely than not related to the Veteran's military service.  The examiner further noted that there was no evidence of spina bifida as shown upon X-rays in 2013 and 2015.  The comment that spina bifida was present in 1976 was merely a mention of the possibility of the disease.  At no point, did the examiner find a specific diagnosis of spina bifida.  It was the examiner's opinion that the Veteran's DDD was age-related.  

Based on the competent and probative medical evidence, the Board concludes that the Veteran's DDD of the lumbar spine is not the result of any period of service, and service connection is not warranted.  Again, the most probative evidence of record is the September 2016 examination report.  See Nieves-Rodriguez, supra.  Initially, as to whether it is necessary to address whether the Veteran suffers from a congenital disease, as opposed to a defect, the 2016 examiner pointed out that the record did not corroborate that the Veteran has spina bifida.  For rationale, the examiner pointed to multiple X-rays in recent years which were negative for the condition.  The notation of spina bifida in 1976 was felt by the 2016 examiner to be a mere mention noting that such was a possibility which was not corroborated in subsequently dated records.  Thus, discussion of congenital defects or diseases and whether the presumption of soundness has been rebutted is unnecessary as to this case.  

As to whether a chronic low back disorder is demonstrated during a period of service, the Board notes that while the Veteran was treated during active service for low back complaints on more than one occasion, no chronic back disorder was noted at that time or in the years thereafter.  This is true when looking at records when the Veteran was on active duty in 1970s or on INACDUTRA in March 1985.  It was not until many more years (in approximately 2008) when additional low back complaints were noted with ultimate diagnosis of DDD.  See Mense, supra.  

The Board acknowledges the Veteran's belief that he has a low back disorder of service origin.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of this disability.  See Layno and Jandreau, supra.  

As the competent and probative medical evidence of record is against a finding that the Veteran's DDD of the lumbar spine is the result of any period of service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See Gilbert, supra.  

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral CTS is denied.  

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


